Citation Nr: 0704894	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a February 2004 rating 
decision of the VA Regional Office (RO) in Muskogee, Oklahoma 
that denied service connection for bilateral hearing loss and 
tinnitus.

The veteran was afforded a videoconference hearing at the RO 
in April 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  

During the hearing, the appellant and his representative 
appeared to raise the issue of service connection for post-
traumatic stress disorder.  This matter is referred to the RO 
for further consideration and appropriate action.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has hearing loss and tinnitus 
as the result of in-service acoustic trauma, especially from 
a tour of duty in Vietnam, for which service connection 
should be granted.  

Evidence in the claims folder does not indicate a finding of 
hearing loss until 1989 or a diagnosis of tinnitus until 
2003.  The veteran presented testimony on personal hearing in 
April 2006 that he was exposed to rocket, mortar, machine gun 
and other artillery fire on a regular basis while serving in 
Vietnam in various capacities, including military vehicle 
driver.  He testified that he first became aware that he had 
hearing loss when he worked at the Muskogee VA in the early 
to mid 1970s when he was afforded a hearing test.  The record 
does not reflect that the VA facility has been contacted for 
records.  In this regard, the Board points out that as VA has 
notice of the existence of VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from 1969 
should be requested from the Muskogee, Oklahoma VA and 
associated with the claims folder.

Review of the service medical records reveals that the 
veteran served in Vietnam between June 1969 and June 1969.  
It is shown that shortly after returning to the continental 
United States, he developed symptoms that were later 
diagnosed as malaria (plasmodium vivax) for which he was 
hospitalized between June and July 1969.  The record reflects 
that he was treated with antimalarial drugs and made an 
uneventful recovery.  Antimalarial drugs have been implicated 
in ototoxicity in some cases.  Therefore, under the 
circumstances, the Board finds that a VA examination by an 
ear disease specialist would be helpful in determining 
whether the veteran's hearing loss is related to service or 
any incident thereof.  The record reflects that he has never 
been examined for VA compensation and pension purposes.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  This includes advising 
the appellant of submitting any 
evidence in his possession in support 
of the claim.  

2.  All VA clinical records dating from 
1969 to the present should be retrieved 
from the Muskogee, Oklahoma VA facility 
and associated with the claims folder.  

3.  After a reasonable period of time 
for receipt any VA records, the veteran 
should be scheduled for a VA 
examination by an ear disease 
specialist.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy 
of this remand should be made available 
to the physician designated to examine 
the appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A comprehensive 
clinical history should be obtained.  
Following physical examination and 
clinical review, the examiner should 
provide an opinion as to whether it is 
as least as likely than not (a 50 
percent probability or greater) or less 
likely than not (less than 50 percent 
probability) that the veteran now has 
hearing loss and tinnitus that are 
causally related to his reported in-
service noise exposure, or other 
incident of active service, to include 
malaria or medication prescribed 
therefor.  The examiner is requested to 
provide a detailed rationale, with 
specific references to the record, for 
the opinion(s) provided.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



